DETAILED ACTION
Claims 1-2, 4-6, 8, and 22-32 are pending and currently under review.
Claims 3, 7, and 9-21 are cancelled.
Claims 24-32 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/05/2022 has been entered.  Claims 1-2, 4-6, 8, and 22-23, and newly submitted claim(s) 24-32, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 22-24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of either one of Dave et al. (US 2016/0199911) or Reep et al. (US 2015/0104802), further in view of Griffin et al. (US 2016/0236419) and Sachs et al. (US 5,512,162), and alternatively over the aforementioned prior art and further in view of Islam et al. (US 6,269,540), Nilsson (US 3,302,892), and Brotz (US 5,437,820).
Regarding claim 1, Ryan et al. discloses a mobile manufacturing platform [abstract]; wherein said mobile platform includes a powder manufacturing element (82) such as an atomizing unit which can be a gas atomizer, with powder storage and mixing elements; and a capability to repair superalloy components (16) utilizing a robot-controlled laser to process/weld material powder into sections to be repaired [0013, 0025, fig.1].  The examiner considers the aforementioned powder handling elements and laser welding repair capability of Ryan et al. to meet the claimed limitations of a metal powder production machine and additive manufacturing system, respectively.  The examiner notes that the recitation of “configured to receive…” is a functional limitation which is only considered to impart the structural limitations of the additive manufacturing system being able to process metal scrap and metal powders as claimed.  See MPEP 2114 & MPEP 2115.  The examiner further notes that the aforementioned structure of Ryan et al. (ie. gas atomizer and laser welder with metal powder handling) are entirely capable of performing the aforementioned functional language of processing metal powders, such that the instantly claimed limitations are considered to be met by Ryan et al.  See MPEP 2114.  
Ryan et al. does not expressly teach that: 1) the laser welding is additive manufacturing, or 2) capability of receiving scrap metal.  Regarding 1), Islam et al. discloses that it is commonly known to utilize laser welding/cladding methods to repair turbine parts such that layers of metal can be built up to form an article having a shape that is determined by a computer-guided laser [col.2 In.6-13].  Therefore, it would have been obvious to modify the apparatus of Ryan et al. by specifically utilizing an additive manufacturing machine as disclosed by Islam et al. (ie. layerwise buildup of parts) such that the article to be repaired can be desirably formed by a computer-guided laser, as taught by Islam et al.  Thus, the examiner considers the suggested apparatus of Ryan et al. and Islam et al. to meet the limitation of an additive manufacturing system.  
Regarding 2), Nilsson discloses an apparatus for producing metal powders from solid metallic materials [abstract, col. 1 In.65-72, col.2 In.26]; wherein said apparatus allows alloyed materials to be easily pulverized to a fine, homogeneous powder [col.2 In.4-6].  Therefore, it would have been obvious to one of ordinary skill to modify the powder manufacturing element of Ryan et al. by utilizing the apparatus of Nilsson such that fine, homogeneous powder can be easily obtained.  The examiner considers the suggested apparatus of Ryan et al. and Nilsson to be entirely capable of performing the functional language of receiving a solid metal material and forming a metal powder as claimed as expressly disclosed by Nilsson.  See MPEP 2114 & MPEP 2173.05(g).  Alternatively, Brotz expressly discloses that it is known to perform additive manufacturing utilizing powder material made from reclaimed metal scrap [abstract, col.1 In.65-69].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by making said system capable of receiving metal scrap as the powder raw material as disclosed by Brotz because all of the claimed limitations were disclosed in the prior art, although not necessarily in a single references, wherein one of ordinary skill would have reasonably been able to utilize a metal scrap material (as disclosed by Brotz) for an additive manufacturing system (as disclosed by Ryan et al. and others) to arrive at the predictable result of an additive manufacturing system that uses scrap metal as a raw material.  See MPEP 2143(I)(A).
Ryan et al. further discloses that the apparatus includes machines and tools to facilitate non-destructive inspection of the repaired component.  Said inspection of Ryan et al. reasonably meets the claimed functional language of being “configured to perform…and to determine whether…” because the process diagnosis machine of Ryan et al. entirely capable of performing non-destructive inspection and determining whether some arbitrary standard is met based on said inspection [0013-0014, 0023, fig.1].  See MPEP 2114.  The examiner notes that the further recitation of “configured to determine...” is a functional limitation which, upon further consideration, merely imparts a structure that the diagnosis machine must be capable of determining a chemical composition of the powder and perform non-destructive testing.  See MPEP 2114.  The examiner notes that the inspection tooling of Ryan et al. is entirely capable of performing non-destructive testing [0014, fig.1].  
Ryan et al. does not expressly teach the inspection machines have a capability of determining a powder composition as claimed.  Dave et al. discloses a method for determining powder material properties of raw powders used in additive manufacturing, wherein the powder can be analyzed through optical means (ie. camera) to determine powder composition and further processed by sieving for example, if said powder composition exceeds a predetermined threshold to achieve acceptable values.  This has the effect such that processing parameters can be optimized to obtain desired properties and characteristics of a final product during additive manufacturing [abstract, 0036-0037, 0055, fig.12].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by having the diagnosis machine measure the powder composition such that processing parameters can be optimized to obtain desired properties of the final product.  Alternatively, Reep et al. discloses a method of additive manufacturing [abstract]; wherein the feedstock material and overall product quality can be controlled by analyzing a feedstock composition such as by EDX (ie. x-ray imaging device) and changing said composition if necessary [0003-0004, 0006, 0019, 0024-0025, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by having the diagnosis machine analyze and change the powder composition as necessary in order to improve quality control of additively manufactured parts [0003-0004].
Finally, Ryan et al. further teaches a communication means (36) that connects a home office (38) with both the powder inventory/mixing and laser processing instructions, which the examiner reasonably considers to meet the claimed limitation of a control system communicatively connected to the additive manufacturing and powder production systems [abstract, 0016, 0021-0022].  Ryan et al. does not expressly teach that said communications means includes a computer application and computing device to transmit first, second, and third control signals as claimed.  Griffin et al. discloses a computer control system for enhanced additive manufacturing [0001-0006]; wherein said computer control system includes a computer program to perform any and every desired additive manufacturing process [0665].  Sachs et al. further discloses that it is known to provide computer control of additive manufacturing and further provide control over every aspect of manufacturing [col.1 ln.47-61].  Therefore, it would have been obvious to one of ordinary skill to modify the control of Ryan et al. with the computer program control of Griffin et al. and Sachs et al. to provide enhanced additive manufacturing over every aspect of manufacturing.
The examiner notes that the combined processing disclosures of Ryan et al. (which teaches steps of performing and controlling a powder manufacturing device and additive manufacturing device) with Dave et al. or Reep et al. (which teach steps of analyzing and controlling powder feedstock compositions by removing/changing of the powder composition) would naturally suggest one of ordinary skill to output metal powder, change a powder composition as desired, and manufacture a component based on a determined chemical composition as claimed.  In view of the above teachings of Griffin et al. and Sachs et al., the examiner submits that the combined disclosure of the aforementioned prior art above suggests sending computer control signals (as disclosed by Griffin et al. and Sachs et al.) to perform the aforementioned suggested steps (as disclosed by Ryan et al. with Dave et al. or Reep et al.), which meets the claimed first, second, and third control signals.
Regarding claim 2, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Ryan et al. further teaches that the mobile manufacturing platform further includes a powder inventory [0015, fig.1].  The examiner considers the powder inventory of Ryan et al. to reasonably meet the claimed limitation of a storage container since said powder inventory would naturally be expected to be able to store powder.  See MPEP 2145(II).  
The examiner notes that the recitation of “configured to couple...” is a functional limitation which, upon further consideration, is only considered to impart the structural limitation of the storage container being able to be coupled to a vehicle.  See MPEP 2114.  The examiner further notes that the powder inventory of Ryan et al. is entirely capable of performing the aforementioned functional language, such that the instantly claimed limitations are considered to be met by Ryan et al.  Nonetheless, the mobile manufacturing platform of Ryan et al. is reasonably considered to be a vehicle, such that the powder inventory located on said platform reasonably meets the claimed limitation of a storage container coupled to a vehicle (emphasis added) [0003, 0012].
Regarding claims 4-5, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  As stated previously, Ryan et al. further discloses a communications element [0016, 0021].  The examiner notes that the recitations of “configured to receive...” and “configured to be controlled...” are functional limitations which, upon further consideration, is not considered to impart any further structure to the actual claimed additive manufacturing system absent concrete reasoning to the contrary.  See MPEP 2114.  Specifically, the examiner submits that any additive manufacturing system that is able to receive computer models and be controlled remotely as already claimed would reasonably be able to further receive “computer aided drawings” or be controlled by a “smartphone or tablet” absent concrete evidence to the contrary.  The examiner notes that the apparatus of Ryan et al. having a communications element as stated previously is entirely capable of performing the aforementioned functional language, such that the instantly claimed limitations are considered to be met by Ryan et al.  Nonetheless, Ryan et al. expressly teaches that the repair process instructions, control, and quality monitoring can be performed from a remote location (ie. home office) via the communications element [0021, fig.1]. 
Regarding claim 6, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner submits that the limitations of claim 6 merely limit a shape of the manufacturing component, which is considered to be reasonably met by the disclosure of Ryan et al. because it is noted that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  In other words, specific limitations directed to the article formed by the claimed apparatus do not, without more, make the claim patentable because the recitations of a component shape or material do not expressly or impliedly require any particular apparatus structure that is not already present in the suggested disclosure of the aforementioned prior art.  See MPEP 2115.  Therefore, absent persuasive evidence to the contrary, the examiner cannot concur the instant claims to distinguish over the disclosure of the aforementioned prior art.  
Furthermore, even if the component was required in the instant claims, the examiner further notes that the specific shape of a product (ie. drill bit, wear band, etc.) is a mere engineering design choice that would have been obvious to one of ordinary skill absent evidence to the contrary because one of ordinary skill would have reasonably been able to select a specific product shape depending on the desired application.  See MPEP 2144.04(I) & MPEP 2144.04(IV)(B).
Regarding claim 8, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Ryan et al. further discloses a powder mixing element, which is reasonably considered to meet the claimed limitation of a powder blender [0015, fig.1].  
The examiner notes that the recitation of “configured to receive...” is a functional limitation which, upon further consideration, is not considered to impart any further structure to the claimed additive manufacturing system.  See MPEP 2114.  The examiner further notes that the apparatus of Ryan et al. having a powder mixer as stated previously is entirely capable of performing the aforementioned functional language, such that the instantly claimed limitations are considered to be met by Ryan et al.  Nonetheless, Ryan et al. expressly teaches that the powder mixer performs mixing of powder compositions to create custom powder mixtures [0015].
Regarding claim 22, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the recitation of “configured to output…” is an instance of functional language, which upon further consideration, merely imparts a structure that is capable of performing additive manufacturing as claimed.  See MPEP 2114.  As stated previously, Ryan et al. teaches laser deposition, which the examiner reasonably considers to have a structure that is entirely capable of performing direct energy deposition as claimed.  Furthermore, Ryan et al. in view of Islam et al. as alternatively relied upon above suggests direct laser deposition [fig.1].
Regarding claim 23, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the powder determination systems of Dave et al. or Reek et al. are further entirely capable of determining a powder amount and adjusting an operating parameter as claimed.  See MPEP 2114.  Nonetheless, Dave et al. and Reek et al. teach measuring the powder by exemplary means including, but not limited to, particle size distribution and optical microscope, respectively [0037 & 0020-0024 respectively]; in addition to adjusting the processing parameters based on said measurements, which reasonably meets the limitation of being configured to determine an amount as claimed [abstract & 0016, respectively].  
As stated previously, the examiner notes that the combined processing disclosures of Ryan et al. (which teaches steps of performing and controlling a powder manufacturing device and additive manufacturing device) with Dave et al. or Reep et al. (which teach steps of analyzing powder amounts and controlling operating parameters therein) would naturally suggest one of ordinary skill to output metal powder, output a component, and adjust operating parameters based on an amount of powder as claimed.  In view of the above teachings of Griffin et al. and Sachs et al., the examiner submits that the combined disclosure of the aforementioned prior art above reasonably suggests sending computer control signals (as disclosed by Griffin et al. and Sachs et al.) to perform the aforementioned suggested steps (as disclosed by Ryan et al. with Dave et al. or Reep et al.), which reasonably meets the claimed first, second, and third control signals.
Regarding claims 24, 26, and 28, the aforementioned prior art discloses the system of claim 1 (see previous).  As stated above, Dave et al. and Reep et al. expressly teach determining powder composition using optical means (ie. camera) and EDX, respectively.  The examiner further submits that the EDX of Reep et al. would be recognized by one of ordinary skill to include an x-ray detector, which meets the limitation of camera based on broadest reasonable interpretation.  Reep et al. also discloses that the EDX means includes a consideration of powder blending, which the examiner considers to meet the limitation of the process diagnosis machine also “comprising a powder blender” as claimed” [0007, 0019].
Regarding claim 28, the aforementioned prior art discloses the system of claim 1 (see previous).  Ryan et al. further teaches that the system can include a powder mixer, which the examiner considers to meet the limitation of a powder blender [abstract].  Said powder mixer is considered to be part of the inspection machines because one of ordinary skill would understand that a powder mixer serves to mix/blend powder such that any subsequent compositional measurements made can accurately represent the composition of the entire powder mixture.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further evidenced by Gibson et al. (2010, Additive manufacturing technologies).
Regarding claim 4, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the system is configured to receive computer models of computer aided drawings as claimed.  However, as evidenced by Gibson et al., additive manufacturing is known to start with computer aided drawings of the desired component [p.3-4].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further in view of Buser et al. (US 2013/0297320).
Regarding claim 5, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the system is configured to be controlled remotely by a tablet or smartphone as claimed.  Buser et al. discloses an additive manufacturing system having voice control for improved and more convenient user interaction [abstract, 0004]; wherein said voice control can be performed remotely through a smartphone microphone [0023].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by enabling remote voice control from a smartphone such for improved user interaction as disclosed by Buser et al.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further in view of Banovic et al. (1999, The role of aluminum on the weldability and sulfidation behavior of iron-aluminum cladding).
Regarding claim 25, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the process diagnosis machine can include a dye pen (ie. dye penetration testing) as claimed.  Banovic et al. discloses that the dye penetration method can be utilized to determine cracking extent as a result of alloy composition [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by utilizing a dye penetration testing means such that composition can be determined based on the presence/extent of cracking.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further in view of Duliu (1999, Computer axial tomography in geosciences: an overview).
Regarding claim 27, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the process diagnosis machine can include a computerized axial tomography scan device as claimed.  Duliu discloses that computer axial tomography is one of the most adequate non-destructive means for determining object structure such as chemical composition [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by utilizing computer axial tomography to determine composition because computer axial tomography is one of the most adequate non-destructive means of doing so.
Claim 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further in view of Antony et al. (2003, Processes for production of high-purity metal powders) and Schade et al. (2015, Atomization).
Regarding claims 29-32, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the limitations of claims 29-32 are instances of functional language which merely describes a manner in which a claimed apparatus is intended to be used and thus only impart the structural limitations of a gas atomizer, water atomizer, centrifugal atomizer, or electrode atomizer as claimed.  The aforementioned prior art does not expressly teach these aforementioned structures.  Antony et al. discloses that atomization is known to occur by means of gas atomization, water atomization, centrifugal atomization, and electrode atomization as depicted by Antony et al. [p.14, fig.5-7, 10].  Antony et al. specifically teaches inert gas atomization as a means to produce clean powders, water atomization as a means for superior atomization, centrifugal atomization as a means for producing powders of more than 100 microns in size, and electrode atomization as a known, commercialized means for atomization [p.15-17].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by specifying gas, water, centrifugal, or electrode atomization for the reasons stated above.  Antony et al. further teaches that gas, water, and centrifugal atomization include a ladle and tundish (having a hole depicted in bottom) for forming a molten metal stream, further including the atomizing means of gas spray, water spray, or spinning disk, respectively [p.14-16, fig.5-7].  
Regarding the electrode atomization, Antony et al. further depicts a rotating electrode and a non-rotating electrode located within a chamber as claimed, wherein the heat source can be plasma or an electric arc (ie. electricity).  Although Antony et al. does not expressly teach an inert gas flow, the use of inert gas would have been obvious in view of the teachings of Antony et al. above wherein inert gas is utilized to produce a clean powder as stated above.  Furthermore, Schade et al. also discloses that rotation electrode atomization is a known, commercial process that overcomes material issues by spinning the metal to be atomized, and further teaches that it is known and obvious to utilize inert gas atmospheres to minimize contamination [p.59, 69].  Therefore, it would have been further obvious to utilize an inert gas atmosphere to minimize contamination.  Since the depiction of rotating electrode atomization of Schade et al. is depicted to be identical to that as depicted by Antony et al., the examiner considers the rotating electrode atomization of Schade et al. to meet the instant claim for the same reasons as explained above. 

Response to Arguments
The previous 101 and 112(b) rejections have been withdrawn in view of applicants’ remarks and amendments.
Applicant’s arguments with respect to the newly amended limitations have been considered but are moot in view of the new grounds of rejection stated above.
Applicant's arguments filed 7/05/2022 regarding the disclosure of Ryan et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that Ryan et al. is directed to utilizing known powder compositions, such that the prior art fails to meet the claimed limitations of determining a chemical composition of the powder.  The examiner cannot concur.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although applicant argues that Ryan et al. fails to teach determination of the powder composition, it is noted that this point was never alleged in the previous rejections.  As expressly stated above, the prior art of Dave et al. and/or Reep et al. is relied upon to teach a step/consideration of determining powder composition.  Thus, the examiner cannot concur because applicants’ arguments do not pertain to the actual rejections of record.
Furthermore, as also stated in the previous rejections, it is noted that the use of a computer application to control the system as claimed would have been suggested by the prior art combination of Ryan et al. (which teaches steps of performing and controlling a powder manufacturing device and additive manufacturing device) with Dave et al. or Reep et al. (which teach steps of analyzing and controlling powder feedstock compositions by removing/changing of the powder composition) and Griffin et al. and Sachs et al. (which teach computer control of additive manufacturing over every aspect of manufacturing).


Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734